DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of Species A (Claims 1-19) in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the ground(s) “that multiple groups can be searched and examined together without undue burden”.  This is not found persuasive because, contrary to what applicant suggests, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those related to the structurally independent vehicle cooling systems contained within the restriction requirement, require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus involve a significant burden even if all searches were coextensive wherein the art applicable to one species would not necessarily be applicable to the other species, and vice versa. Further, in addition to classification searches, searching electronic resources and employing different search strategies or search queries also contribute to capturing prior art. 
The requirement is still deemed proper and is therefore made FINAL.


Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 11, the limitation “integrated battery cooling-cycle branch inlet path” in ll. 7 is indefinite, in context, since it cannot be discerned how the flow passes through “the integrated battery cooling-cycle branch inlet path” sequentially after the second circulation path. For Examination purposes and in accordance with the specification and drawings, “integrated battery cooling-cycle branch inlet path” will be interpreted as – integral valve inlet path --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (USP 9533544) in view of Stemmler et al. (USP 6595432) hereinafter referred to as Johnston and Stemmler, respectively.


[AltContent: textbox (Second integrated battery cooling-cycle branch outlet path)][AltContent: arrow][AltContent: textbox (Integrated battery cooling-cycle branch inlet path)][AltContent: textbox (First integrated battery cooling-cycle branch outlet path)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First integral valve outlet path)][AltContent: arrow][AltContent: textbox (Integral valve inlet path t)][AltContent: textbox (Integrated battery cooling-cycle branch)][AltContent: arrow][AltContent: textbox (Second integral valve outlet path)][AltContent: arrow]
    PNG
    media_image1.png
    263
    404
    media_image1.png
    Greyscale


Johnston Figure 11
Regarding Claim 1, Johnston discloses a cooling system of an electric vehicle configured to change a circulation path of coolant according to operation of a valve module (shown in figure 10, being the flow path switching portion linking flow paths 505 and 507) comprising: 
an integral valve (1003, shown in figures 10-11, being the flow switching portion that allows working fluid to pass through loops (505 and 507)) that supplies the coolant to a portion where circulation of the coolant is required while cooling a power source of the electric vehicle (shown in figure 11, wherein the working fluid is supplied to control loop (507) while cooling the battery pack (509)), and then receives the coolant to supply the received coolant back to the power source and the portion where the coolant circulation is required (shown in figures 10 and 11, wherein the valve actuates to supply and receive working fluid to/from the battery (509) and disperse the working fluid to the components requiring cooling); 
an integral valve inlet path through which the coolant is introduced into the integral valve (shown in annotated figure 11); 
a first integral valve outlet path, which is one outlet through which the coolant is selectively discharged from the integral valve (shown in annotated figure 11); 
a second integral valve outlet path, which is another coolant outlet through which the coolant is selectively discharged from the integral valve (shown in annotated figure 11); 
a temperature controller (533) and selectively controlling a temperature of the coolant passing therethrough (the supplemental electric heater alters the temperature of the refrigerant passing therethrough);

a first integrated battery cooling-cycle branch outlet path, which is one outlet through which the coolant is discharged from the integrated battery cooling-cycle branch (shown in annotated figure 11); 
an integrated battery cooling-cycle branch inlet path through which the coolant is introduced into the integrated battery cooling-cycle branch (shown in annotated figure 11); and 
a second integrated battery cooling-cycle branch outlet path, which is another outlet through which the coolant is discharged from the integrated battery cooling-cycle branch (shown in annotated figure 11). Although Johnston discloses a heater for producing electric heat located on a thermal control loop, Johnston fails to disclose a temperature controller provided for passing the coolant passing through the second integral valve outlet path and selectively controlling a temperature of the coolant passing therethrough.
Stemmler, also drawn to an integrated valve for providing temperature conditioning within a vehicle, teaches a temperature controller (21) provided for passing the coolant passing through an integral valve outlet path and selectively controlling a temperature of the coolant passing therethrough (shown in figure 2, wherein the heater provides heating to the working fluid to provide faster heating of the coolant). It is noted that Stemmler teaches utilizing a heater that is integrated into a coolant control valve upstream of a second heat exchanger for rapid heating of said coolant, wherein a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Johnston with a temperature controller provided for passing the coolant passing through the second integral valve outlet path and selectively controlling a temperature of the coolant passing therethrough, as taught by Stemmler, the motivation being “faster heating of the coolant can be achieved by means of the additional electrical heating device in the coolant valve block, enabling faster heating” (col. 1 ll. 59-62).         
Regarding Claim 2, Johnston further discloses the integral valve inlet path, the first integral valve outlet path, and the second integral valve outlet path are formed in the integral valve (shown in figures 10-11 and annotated figure 11, wherein the valve module is integrally formed with one another).
Regarding Claim 3, Johnston further discloses the first integrated battery cooling-cycle branch outlet path, the integrated battery cooling-cycle branch inlet path, and the second integrated battery cooling-cycle branch outlet path are formed in the integrated battery cooling-cycle branch (shown in figures 10-11 and annotated figure 11, wherein the integrated battery cooling-cycle branch is integrally formed with the aforementioned flow paths).
Regarding Claim 4, Johnston further discloses the first integrated battery cooling-cycle branch outlet path is disposed while opposing the first integral valve outlet path such that the coolant introduced into the integrated battery cooling-cycle branch through the first integral valve outlet path is discharged through the first integral valve 
Regarding Claim 5, Johnston further discloses the first integrated battery cooling-cycle branch outlet path and the first integral valve outlet path are disposed along a length direction of the integrated battery cooling-cycle branch, which is a direction in which the coolant circulates in the integrated battery cooling- cycle branch (shown in annotated figure 11, wherein the coolant flows in a horizontal direction), the second integral valve outlet path is disposed between the first integral valve outlet path and the second integrated battery cooling-cycle branch outlet path (shown in annotated figure 11, wherein the second integral valve outlet path is horizontally between the annotated first integral valve outlet path and the second integrated battery cooling-cycle branch outlet path), and the integrated battery cooling-cycle branch inlet path is disposed between the first integral valve outlet path and the second integral valve outlet path (shown in annotated figure 11).
Regarding Claim 6, Johnston further discloses the valve module further comprises a check valve (1004) that is disposed between the second integral valve outlet path and the integrated battery cooling-cycle branch inlet path in the length direction of the integrated battery cooling-cycle branch (shown in annotated figure 11, wherein the valve (1004) is situated between the annotated integrated battery cooling-cycle branch inlet path and the annotated second integral valve outlet path) to prevent the coolant that has passed through the second integral valve outlet path from flowing 
Regarding Claim 7, Johnston further discloses the coolant discharged through the first integrated battery cooling-cycle branch outlet from the integrated battery cooling-cycle branch is introduced into the integrated battery cooling- cycle branch through the integrated battery cooling-cycle branch inlet path after passing through a first circulation path (507), and a radiator (521) is provided on the first circulation path such that the coolant passing through the first circulation path passes through the radiator (shown in figure 11).
Regarding Claim 8, Johnston further discloses the coolant discharged through the second integrated battery cooling-cycle branch outlet path from the integrated battery cooling-cycle branch is introduced through the integral valve inlet path after passing through a second circulation path (505), and an electrically powered device (509) is provided on the second circulation path such that the coolant passing through the second circulation path passes through the electrically powered device (shown in figure 11).
Regarding Claim 9, Johnston further discloses when the integral valve operates to open the first integral valve outlet path and close the second integral valve outlet path, the coolant discharged through the first integral valve outlet path from the integral valve sequentially passes through the integrated battery cooling-cycle branch, the first integrated battery cooling-cycle branch outlet path, the first circulation path, the integrated battery cooling-cycle branch inlet path, the integrated battery cooling-cycle branch, the second integrated battery cooling-cycle branch outlet path, and the second circulation path, and the integrated battery cooling-cycle branch inlet path, and then is introduced into the integral valve (shown in annotated figure 11 and figure 10 of Johnston).
Regarding Claim 10, Johnston further discloses the operation of the integral valve (shown in figures 10-11) is carried out when the coolant needs to be cooled by using the radiator (521) in a coolant high-temperature environment.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “when the coolant needs to be cooled by using the radiator in a coolant high-temperature environment”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 11, as best understood, Johnston further discloses when the integral valve operates to close the first integral valve outlet path and open the second integral valve outlet path (shown in figure 10), the coolant discharged through the second integral valve outlet path from the integral valve is introduced into the integral valve after sequentially passing through the integrated battery cooling-cycle branch, the 
Regarding Claim 19, Johnston discloses a cooling system of an electric vehicle, comprising: 
an integral valve (1003, shown in figures 10-11, being the flow switching portion that allows working fluid to pass through loops (505 and 507)) that includes one or more coolant inlets and two or more coolant outlets (shown in annotated figure 11), and selectively discharges a coolant through one of the coolant outlets (shown in annotated figure 11); 
a plurality of coolant paths that are connected with each other such that the coolant discharged through one of the coolant outlets is introduced back into the integral valve through the one or more coolant inlets after being supplied to a portion where coolant circulation is required (shown in annotated figure 11, wherein fluid exits the valve at the “First integral valve outlet path” prior to entering the valve at the “Integral valve inlet path”; and 
a temperature controller (533) that is provided in at least one of the plurality of coolant paths (shown in figure 11) to selectively control a temperature of the coolant (the supplemental electric heater alters the temperature of the refrigerant passing therethrough). Although Johnston discloses a heater for producing electric heat located on a thermal control loop, Johnston fails to disclose a temperature controller that is provided in at least one of the plurality of coolant paths to selectively control a 
Stemmler, also drawn to an integrated valve for providing temperature conditioning within a vehicle, teaches a temperature controller (21) that is provided in at least one of the plurality of coolant paths to selectively control a temperature of the coolant, wherein the integral valve, at least a portion of the plurality of coolant paths, and the temperature controller form one valve module (shown in figure 2, wherein the heater provides heating to the working fluid to provide faster heating of the coolant and is formed integrally within the valve module). It is noted that Stemmler teaches utilizing a heater that is integrated into a coolant control valve upstream of a second heat exchanger for rapid heating of said coolant, wherein a modified Johnston having an integrated heater with the control valve would provide increased heating for system components such as the battery pack.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Johnston with a temperature controller provided for passing the coolant passing through the second integral valve outlet path and selectively controlling a temperature of the coolant passing therethrough, as taught by Stemmler, the motivation being “faster heating of the coolant can be achieved by means of the additional electrical heating device in the coolant valve block, enabling faster heating” (col. 1 ll. 59-62).         

Conclusion	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763